NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued June 10, 2015 
                                Decided November 4, 2015 
                                              
                                          Before 
 
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐3432 
 
RAMIRO REYES‐MENDEZ,                           Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A089‐282‐753 
 
LORETTA E. LYNCH, 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

       Ramiro  Reyes‐Mendez  fears  that  if  he  returns  to  his  small  hometown  in  the 
Mexican  state  of  Veracruz,  the  Zetas—a  powerful  drug  cartel  in  Mexico—will  extort 
money from him on threat of death, just as they have done for years to his uncles. The 
Board  of  Immigration  Appeals  denied  Reyes‐Mendez’s  application  for  withholding  of 
removal,  concluding  that  he  could  not  show  a  nexus  between  potential  future 
persecution and his membership in a protected social group and, alternatively, that he 
had not shown that he could not reasonably relocate to a part of Mexico where he would 
not  face  persecution.  Because  we  agree  with  the  Board  that  Reyes‐Mendez  could 
reasonably relocate to another part of Mexico, we deny his petition. 
No. 14‐3432                                                                            Page 2 
 
        Reyes‐Mendez entered the United States without inspection in August 2000 at the 
age of 17. In February 2010 he was arrested for driving without a license and placed into 
removal  proceedings.  He  applied  for  asylum,  withholding  of  removal,  and  protection 
under the Convention Against Torture and claimed that he would be persecuted because 
of  his  membership  in  three  different  social  groups:  the  Reyes  family,  “well‐known 
families  who  own  businesses  that  are  perceived  as  prosperous,”  and  Mexican  citizens 
who had lived and worked in the United States and would be perceived as wealthy on 
their return. Reyes‐Mendez also suggested that he could be persecuted for his political 
opposition to the Zetas. 

       As he testified and explained in his affidavit, Reyes‐Mendez was born in 1983 in 
the town of Yecuatla in the state of Veracruz and lived there with his grandmother from 
an early age after his parents separated. His mother immigrated to the United States in 
1988, where she met Gonzalo Ramirez, with whom she had three daughters. She died in 
1994 in a car accident in Illinois. Reyes‐Mendez’s father, who had remained in Veracruz, 
died in a work accident in 1990. 

        In  2000,  after  graduating  high  school  in  Yecuatla,  Reyes‐Mendez  crossed  the 
border  into  the  United  States  in  the  Arizonan  desert  and  made  his  way  to  McHenry, 
Illinois. He lived with his uncle, Donato Reyes Zarate until 2005, when Donato returned 
to Yecuatla and opened a business selling construction materials. Reyes‐Mendez stayed 
in  McHenry,  moving  in  with  his  stepfather,  Gonzalo,  and  his  three  half‐sisters.  He 
currently works at an auto body shop. 

        Between 2005 and 2010, Reyes‐Mendez was charged and pleaded guilty six times 
to  driving  without  a  license,  operating  an  uninsured  motor  vehicle,  and  other  traffic 
violations. He provided false names when he was arrested, he said, because he did not 
want to be returned to Mexico. After his last arrest in 2010, Reyes‐Mendez was placed 
into removal proceedings. 

         When he realized he might be sent back to Mexico, Reyes‐Mendez contacted his 
uncle Donato. Donato told Reyes‐Mendez that the Zetas were extorting money from him 
and that he feared for his life and for his family. Donato explained that he received his 
first  threat  in  late  2008,  when  a  person  identifying  himself  as  a  Zeta  telephoned  him, 
insulted  him,  and  told  him  to  deposit  money  into  an  account.  Donato  feared  giving 
Reyes‐Mendez  more  details  about  the  extortion  and  told  him  to  call  his  other  uncle, 
Vicente Reyes Zarate, who was also being extorted by the Zetas. 
No. 14‐3432                                                                                  Page 3 
 
        Vicente  was  more  willing  to  tell  Reyes‐Mendez  about  the  threats.  Vicente  also 
lived in Yecuatla, where he owned two hardware stores and belonged to the Chamber of 
Commerce. He told Reyes‐Mendez that  in  late 2008,  he too had  received a call from  a 
man who identified himself as a Zeta and told him that he had to give the Zetas money 
every month or they would kill him and his family. To underscore the seriousness of the 
threat,  the  Zeta  described  Vicente,  his  wife,  and  each  of  his  children,  as  well  as  the 
family’s daily habits. He threatened to kill them if they told anyone about the extortion. 
Initially he demanded a large sum of money, but Vicente could not pay that much, so he 
agreed to receive 3,000 pesos every month instead. Vicente also told Reyes‐Mendez that 
the  Zetas  appeared  to  know  a  lot  about  Reyes‐Mendez  and  his  immediate  family  and 
had even asked specifically about him. 

       Reyes‐Mendez  explained  to  the  IJ  that  his  uncles  were  targeted  by  the  Zetas 
because  they  were  business  owners  with  financial  means.  He  feared  returning  to 
Yecuatla  because,  as  his  uncles’  nephew,  he  would  also  be  targeted  for  extortion  and 
death  threats,  especially  since  the  Zetas  had  already  asked  about  him  by  name.  The 
Zetas,  he  added,  had  infiltrated  and  corrupted  both  the  local  and  state  authorities, 
including the police forces, and no one in Veracruz could protect him or his family. 

        The  Zetas  are  considered  one  of  Mexico’s  most  dangerous  and  violent  drug 
cartels.  Originally  constituted  to  serve  as  the  enforcement  arm  for  the  Gulf  cartel  (a 
powerful  cartel  based  in  Tamaulipas,  the  state  directly  north  of  Veracruz),  the  Zetas’ 
original  membership  comprised  30  soldiers  drawn  from  Mexico’s  special  forces.  The 
Mexican Ministry of Defense has described them as “the most formidable death squad” 
in the history of organized crime in Mexico. Their core areas of operation are on the east 
coast  of  Mexico,  from  the  state  of  Tamaulipas  along  the  Texas  border  down  through 
Veracruz and into the Yucatán Peninsula. In addition to trafficking in drugs, the Zetas 
engage in a variety of other crimes, including kidnapping, extortion, assassination, and 
murder  for  hire.  In  Reyes‐Mendez’s  home  state  of  Veracruz,  they  have  bribed  and 
extorted local officials and tortured and killed street vendors who refused to sell their 
specially‐marked black‐market goods. 

      Reyes‐Mendez testified that if he returned to Mexico, he had nowhere to go but 
Yecuatla because his entire family lives there. He explained that he would be at risk of 
harm from the Zetas because he would have to get a job working for one of his uncles. 

      Reyes‐Mendez supplemented his own testimony with an affidavit from his uncle 
Vicente,  which  corroborated  his  story.  He  also  submitted  news  reports  and 
country‐conditions  reports  from  both  the  U.S.  State  Department  and  human  rights 
No. 14‐3432                                                                     Page 4 
 
organizations. The reports document gang violence and local corruption in Veracruz, the 
violence of Mexico’s drug war in general, and corruption in local government and police 
throughout Mexico. 

        The IJ credited Reyes‐Mendez’s testimony, but concluded that he was not eligible 
for asylum, withholding of removal, or protection under CAT. The IJ determined that his 
asylum application was untimely and that changed circumstances did not permit his late 
filing because he had not applied within a reasonable time of learning about his uncles’ 
extortion. 

       With  regard  to  Reyes‐Mendez’s  claim  for  withholding  of  removal,  the  IJ  first 
explained that he could not show that he would be persecuted on account of a protected 
ground.  The  IJ  rejected  his  proposed  social  group  of  “well‐known  families  who  own 
businesses and are perceived as prosperous” because it was defined by profession and 
wealth,  neither  of  which  was  an  immutable  characteristic.  His  second  asserted  social 
group—“Mexican  citizens  who  have  lived  and  worked  abroad  and  are  perceived  as 
wealthy”—was also not cognizable, the IJ ruled, because it was simply too broad, and 
the  group  lacked  any  important,  common  characteristic  besides  being  targeted  for 
persecution. Although the IJ concluded that Reyes‐Mendez’s family might constitute a 
protected  social  group,  she  concluded  that  Reyes‐Mendez  had  not  shown  that  his 
persecutors  would  persecute  him  on  account  of  his  family  ties.  The  record  reflected, 
instead,  she  explained,  that  the  cartel  was  “motivated  by  its  victims’  money  and  will 
subject  them  to  violence  in  order  to  get  it  or  to  retaliate  against  those  who  refuse  to 
cooperate.” The IJ also rejected Reyes‐Mendez’s claim that he would be persecuted on 
account  of  his  political  opinion.  Assuming  that  his  anti‐cartel  beliefs  constituted  a 
political  opinion,  she  concluded  that  there  was  insufficient  evidence  to  show  that  the 
Zetas would “consider the respondent or his family to hold a political opinion because of 
[his asylum application] and persecute him accordingly.” 

       Second, the IJ continued, even if Reyes‐Mendez could show future persecution on 
account of a protected ground, he failed to show that he could not reasonably relocate 
within Mexico. The IJ acknowledged that Reyes‐Mendez’s family lived in Veracruz, that 
he relied on them, and that the Zetas maintained a “powerful and violent” presence in 
Veracruz and other parts of the country, particularly to the south. But the record did not 
show that the Zetas had a “national presence” and, as a resourceful 28‐year‐old who had 
made his own way in the United States, Reyes‐Mendez could relocate somewhere else in 
a country as large and populous as Mexico. The IJ emphasized that Reyes‐Mendez had 
No. 14‐3432                                                                        Page 5 
 
never  had any personal contact with  the  Zetas,  so they  would be unlikely to learn  his 
whereabouts if he lived outside Veracruz. 

       The IJ also denied Reyes‐Mendez relief under CAT, concluding that his claim was 
largely  based  on  “general  country  conditions”  and  that  he  could  relocate  to  avoid 
torture. 

        The  Board  affirmed  the  IJ’s  decision  and  dismissed  Reyes‐Mendez’s  appeal.  It 
agreed that his application for asylum was untimely.1  See 8 C.F.R. § 1208.4(a)(4)(i)(A). It 
adopted  the  IJ’s  reasoning  that  the  Zetas  simply  targeted  the  “general  population  for 
extortion”  and  any  future  persecution  of  Reyes‐Mendez  would  be  on  account  of  his 
wealth  or  perceived  wealth  rather  than  on  account  of  his  membership  in  a  particular 
social group or his political opinion. The Board also declined to remand the case for the 
IJ to consider five additional news reports that Reyes‐Mendez had attached to his brief, 
determining that this information would not likely change the result. 

       Reyes‐Mendez  then  petitioned  us  for  review  of  the  Board’s  decision. 
See Reyes‐Mendez  v.  Holder,  No.  13‐2289  (7th  Cir.  Sept.  30,  2013).  In  lieu  of  filing  a 
response brief and without conceding any error by the Board, the government moved to 
remand the case so that the Board could reconsider its nexus and social‐group analysis 
in light of Tapiero de Orejuela v. Gonzales, 423 F.3d 666 (7th Cir. 2005), and Cece v. Holder, 
733 F.3d 662 (7th Cir. 2013) (en banc). Reyes‐Mendez opposed the remand, contending 
that the IJ had already considered Tapiero and that the Board simply wanted to “write a 
better decision affirming the denial” of his application for withholding. We granted the 
government’s motion and ordered the case remanded “in light of the position taken by 
the respondent.” 

        On remand and without additional briefing, the Board issued its second decision, 
in which it repeated its social‐group analysis word for word. The Board then adopted 
the IJ’s alternative ground—that Reyes‐Mendez could reasonably relocate in Mexico—as 
an additional basis for denying his appeal. 

        Before moving to the merits of the  petition, we  must  state that we  are  troubled 
that  the  Board  did  not  reconsider  its  nexus  analysis  after  the  government  expressly 
represented  to  us  that  this  was  the  basis  for  the  remand.  In  the  current  appeal,  the 
government does not defend the Board’s unchanged nexus analysis (but neither does it 
                                                 
            1  We lack jurisdiction to review this determination. See Duarte‐Salagosa v. Holder, 

775 F.3d 841, 844 (7th Cir. 2014). 
No. 14‐3432                                                                          Page 6 
 
concede the issue), instead relying solely on the Board’s alternative relocation analysis. It 
is true the government has wide latitude in requesting a remand from this court, and it 
may do so if it wishes to have the agency reconsider an issue in light of developing case 
law, even without confessing error. Ren v. Gonzales, 440 F.3d 446, 448 (7th Cir. 2006). Nor 
was  it  necessarily  improper  for  the  Board  on  remand  to  consider  an  alternative 
ground—we  did  not  limit  the  scope  of  the  remand,  and  the  relocation  issue  had 
previously been addressed by the IJ. But if the agency is going to disregard the Attorney 
General’s stated justifications for remand, we will be more critical of similar motions in 
the future, especially when they are opposed by the petitioner. 

       With regard to the merits, Reyes‐Mendez first challenges the Board’s conclusion 
that he would be persecuted only on account of his wealth, rather than on account of his 
membership in a protected social group—particularly on account of his membership in 
the Reyes family. He contends that he is “readily identifiable as a member of the Reyes 
family,” which has been subjected to an extortion campaign for several years, and that 
his membership in the family would make him a target for the Zetas. 

        We  agree  with  Reyes‐Mendez  that  the  Board  did  not  adequately  consider 
whether his membership in his family would be “one central reason” for his potential 
future  persecution.  See Shaikh  v.  Holder,  702  F.3d  897,  901  (7th  Cir.  2012);  Torres  v. 
Mukasey,  551  F.3d  616,  629  (7th  Cir.  2008)  (a  family  can  constitute  a  particular  social 
group). The Board concluded that “his family members have [not] been extorted for any 
reason  other  than  the  fact  that  they  have  money  as  a  result  of  their  successful 
businesses.”  But  even  if  true,  this  does  not  preclude  Reyes‐Mendez  from  being 
persecuted on account of his membership in the family. See Cordova v. Holder, 759 F.3d 
332,  339  (4th  Cir.  2014)  (that  applicant’s  family  was  not  targeted  on  account  of  a 
protected  ground  did  not  mean  that  applicant  was  not  targeted  “on  account  of  his 
kinship  ties”  to  his  family);  Aldana‐Ramos  v.  Holder,  757 F.3d  9,  15–16  (1st  Cir.  2014) 
(rejecting Board’s conclusion that family is not a protected social group unless a family 
member  can  also  claim  another  protected  ground).  Substantial  evidence  in  the  record 
supports  this  conclusion:  the  Zetas  appear  to  have  targeted  him  only  after  and  as  a 
consequence of their successful extortion against his uncles. Were it not for his ties to his 
uncles, it is difficult to see how Reyes‐Mendez would face any particularized threat of 
persecution on his return. 

       But  as  the  Board  concluded,  Reyes‐Mendez  did  not  show  that  he  could  not 
reasonably  relocate  to  another  part  of  Mexico  to  avoid  the  harm,  see 8 C.F.R. 
§ 1208.16(b)(2), and we conclude that substantial evidence does not compel a conclusion 
No. 14‐3432                                                                                 Page 7 
 
to  the  contrary. See 8 U.S.C. § 1252(b)(4)(B);  N.L.A. v. Holder, 744 F.3d  425, 430 (7th Cir. 
2014)  (stating  standard  of  review).  Determining  whether  an  applicant  can  reasonably 
relocate  is  a  two‐pronged  inquiry.  First,  it  asks  whether  “the  applicant  could  avoid  a 
future threat … by relocating” within his home country and second, whether, “under all 
the  circumstances,  it  would  be  reasonable  to  expect  the  applicant  to  do  so.”  8 C.F.R. 
§ 1208.16(b)(2);  see Oryakhil  v.  Mukasey,  528 F.3d  993,  998  (7th  Cir.  2008).  The  second 
question  depends  on  the  totality  of  the  circumstances,  and  8 C.F.R.  § 1208.16(b)(3) 
suggests several factors that may be relevant, including “whether the applicant would 
face  other  serious  harm”  in  relocating,  “geographical  limitations,”  and  “social  and 
cultural constraints, such as age, gender, health, and social and familial ties.” 

        In  challenging  this  aspect  of  the  Board’s  decision,  Reyes‐Mendez  contends  that 
the record shows that the Zetas control or have influence over large swathes of territory 
in  Mexico,  making  safe  relocation  impossible.  He  suggests  that  the  Board  understated 
the  scope  of  drug  violence  in  Mexico  by  relying  on  an  article  that  stated  that  the  vast 
majority  of  gang‐related  murders  in  Mexico  occur  in  just  7%  of  Mexico’s  towns. 
See Under the Volcano: The drugs trade has spread corruption and violence across Mexico. Can 
the  police  ever  catch  up  with  them?,  THE  ECONOMIST,  Oct.  14,  2010, 
http://www.economist.com/node/17249102.  The  article  itself  stated  that  the  statistics, 
which were provided by the Mexican government, are disputed. He also argues that the 
Board  did  not  consider  that,  even  though  he  is  a  resourceful  and  hardworking 
28‐year‐old  man,  he  has  never  lived  apart  from  his  family  and  his  dependence  on  his 
family in Yecuatla would prevent him from living elsewhere in Mexico. 

       The record  does not compel  the conclusion that Reyes‐Mendez could not avoid 
future  persecution  by  relocating.  Although  the  record  shows  that  the  Zetas  have 
influence  in  many  Mexican  states,  it  does  not  show  that  their  reach  is  absolute.  One 
estimate  in  the  record,  from  a  BBC  report,  states  that  they  have  a  presence  in  19  of 
Mexico’s  31  states,  and  another,  from  GEORGE  W.  GRAYSON,  MEXICO:  NARCO‐VIOLENCE 
AND  A  FAILED  STATE  181  (2010),  suggests  that  they  are  active  in  Mexico  City  and  in 
several states on the Gulf Coast and in the south. 

      Nor does the record compel the conclusion that it would be unreasonable to ask 
Reyes‐Mendez to relocate. The Board properly concluded that, although Reyes‐Mendez 
was close to his family, nothing suggested that he would be unable to live apart from 
them to avoid persecution. Mexico is a large country, and Reyes‐Mendez is a single man, 
currently 32 years old, who has learned a skilled trade. He has not shown that he would 
encounter difficulty living alone in a different part of Mexico. Cf. Cece, 733 F.3d at 677–78 
No. 14‐3432                                                                      Page 8 
 
(concluding that applicant, a single woman, could not reasonably relocate and live alone 
in a small country in which “a young single woman living alone would stick out as an 
anomaly”). 

        Reyes‐Mendez’s remaining two arguments also fail. First, he cannot succeed on 
his CAT claim because he points only to evidence that torture occurs in Mexico, not to 
anything that suggests he might be singled out for torture. See Lenjinac v. Holder, 780 F.3d 
852,  855–56  (7th Cir.  2015)  (“[R]eports  that  torture  occurs  in  a  foreign  country … are 
insufficient … without evidence that the petitioner will be tortured if he returns.”); Jan v. 
Holder, 576 F.3d 455, 458 (7th Cir. 2009). Second, the Board did not abuse its discretion 
when it declined to remand his case to the IJ for further factfinding after Reyes‐Mendez 
attached five news articles to his brief before the BIA. None of the reports offer evidence 
regarding whether relocation would be impossible or unreasonable. 

       Accordingly, we DENY the petition.